                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA

                                                 ***
  UNITED STATES OF AMERICA,

                   Plaintiff,

                       vs
                                                    Case No. 5:20-CR-00048-1-TES-CHW
      CODY RICHARD GRIGGERS,
                  Defendant.



                                ORDER APPOINTING COUNSEL

        Upon consideration of the above-named defendant's request for appointment of legal
counsel, and upon review of the Financial Affidavit submitted, the undersigned has determined that
the defendant is financially unable to obtain adequate legal representation, requiring the Court to
provide counsel pursuant to the provisions of the Criminal Justice Act of 1964. 18 U.S.C. § 3006A
et seq.

      Accordingly, Keith E Fitzgerald is appointed to represent the legal interests of the
defendant.

        Pursuant to 28 U.S.C. § 1827, the Administrative Office of the United States Courts
tests and certifies English to Spanish interpreters qualified to serve in the United States district
courts. When there are no certified interpreters reasonably available, the Clerk secures the services
of otherwise qualified interpreters as approved by the court.

       It is the responsibility of defense attorneys in criminal cases, whether retained or
court appointed counsel, to notify the court of the need for an interpreter before each conference,
hearing or trial. Specifically, the defense counsel will either telephone or email the courtroom
deputy for the magistrate judge or district judge who will be conducting the proceeding. This
notice must be given to the courtroom deputy at least 48 hours in advance of any hearings and at
least 30 days in advance of trial. Defense counsel should provide substantial additional notice if the
non-English speaking defendant speaks a language other than Spanish.

      Counsel is advised not to file motions for appointment of interpreters.

      SO ORDERED AND DIRECTED December 11, 2020.

                                                  s/ Charles H Weigle
                                                  U. S. MAGISTRATE JUDGE




                                             1
